22 Ill. App. 2d 536 (1959)
161 N.E.2d 344
Thrifti-Pak Home Appliances, Inc., Plaintiff-Appellee,
v.
Tony Kowalczyk and Mrs. F. Kowalczyk, Defendants-Appellants.
Gen. No. 47,708.
Illinois Appellate Court  First District, First Division.
September 14, 1959.
Released for publication October 19, 1959.
*537 Edward J. Paluch, for defendants-appellants.
Gilbert L. Berman, for plaintiff-appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE DEMPSEY.
Order reversed and cause remanded with directions.
Not to be published in full.